DETAILED ACTION
1.	This office action is in response to communication filed on 10/12/2021. Claims 1, 3, 10, 12, 18 and 20 have been amended. Claims 2, 11, and 19 have been canceled. Claims 1, 3-10, 12-18 and-20 are pending this application.

Response to Arguments
2.	Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 	
With respect to claim(s) 1, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 3, 5, 6, 8-10, 12, 14, 16-18, and 20 are rejected under 35 U.S.C are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. Pub. No. 2019/0251418 above, and further in view of Beer-Gingold et al. Pub. No. 2014/0133552.
Regarding claim 1. Fig. 1 and Fig. 4 of Nakanishi et al. discloses a system  (1) to compress weights of a layer of a neural network (paragraph 0044), the system (1) comprising: a processor (10) programmed to initiate executable operations comprising: configuring, using the processor (10), the weights of a layer as a tensor (paragraph 0036) having a tensor size of H x W x C (Fig. 4 disclose tensor 
Fig. 3 of Gingold et al.  discloses a lossless compression(paragraph 0077) comprising encoding mode (304) is selected from a group including Sparse-Exponential- Golomb encoding, Sparse-Exponential-Golomb-RemoveMin encoding, Exponent-Mantissa encoding (paragraph 0064), Fixed length encoding, and Sparse fixed length encoding. 
 Nakanishi et al. and Gingold et al.  are common subject matter for lossless encoding; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Beer-Gingold et al. into Nakanishi et al. for the purpose of achieve  lossless compression  with high compression ratios  suitable for real time applications such as video processing, particularly based on live feeds which must be processed in real time, and provides a high quality of video while reducing the memory requirements compared to other solutions (paragraph 0077 of Beer-Gingold et al.).

 Regarding claim 3, Nakanishi et al. combined with Beer-Gingold et al.  as applied to claim 1 above, Fig. 3 of Beer-Gingold et al.  further discloses wherein the at least one lossless compression mode 
Regarding claim 5. Nakanishi et al. combined with Beer-Gingold et al. as applied to claim 1 above, Fig. 4 further discloses wherein the processor is further programmed to initiate executable operations comprising quantizing values (316) of the weights  (weights of C3, C4, C5) to form quantized weights before configuring the weights (C3, C4, C5) as a tensor (paragraph 0036).  
Regarding claim 6. Nakanishi et al. combined with Beer-Gingold et al. as applied to claim 1 above, Fig. 13 of Nakanishi et al. further discloses wherein the processor is further programmed to initiate executable operations comprising transforming (Division)  values of the weights (1310) to a smaller domain (1332) before configuring the weights as a tensor (1341, 1342, 1343, 1344).  
Regarding claim 8. Nakanishi et al. combined with Beer-Gingold et al. as applied to claim 1 above, Fig. 14 of Nakanishi et al. further discloses wherein the executable operations further comprise outputting the at least one block encoded as a bit stream (binary code).  
Regarding claim 9. Nakanishi et al. combined with Beer-Gingold et al. as applied to claim 1 above, Fig. 3 of Nakanishi et al.  further discloses wherein executable operations further comprise: decoding (22) the at least one block (220) independently from other blocks (other blocks of 220)  of the tensor (paragraph 0036) using at least one decompression mode  (222) corresponding to the at least one compression mode (122 in Fig. 2) used to compress the at least one block (120 in Fig. 2); and deformatting the at least one block (224) into a tensor having the size of H x W x C  (Fig. 4 disclose tensor W x H x Channels).

However Nakanishi et al. does not disclose the lossless compression (paragraph 0062) mode is selected from a group including Sparse-Exponential- Golomb encoding, Sparse-Exponential-Golomb-RemoveMin encoding, Exponent-Mantissa encoding, Fixed length encoding, and Sparse fixed length encoding. 
Fig. 3 of Beer-Gingold et al.  discloses a lossless compression(paragraph 0077) comprising encoding mode (304) is selected from a group including Sparse-Exponential- Golomb encoding, Sparse-Exponential-Golomb-RemoveMin encoding, Exponent-Mantissa encoding (304, paragraph 0064), Fixed length encoding, and Sparse fixed length encoding. 
 Nakanishi et al. and Beer-Gingold et al.  are common subject matter for lossless encoding; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Beer-Gingold et al. into Nakanishi et al. for the purpose of achieve  lossless compression  with high compression ratios  suitable for real time applications such as video processing, particularly based on live feeds which must be 

Regarding claim 12, Nakanishi et al. combined with Beer-Gingold et al. as applied to claim 10 above, Fig. 3 of Gingold et al.  further discloses wherein the at least one lossless compression mode (304) selected to encode the at least one block (303) is different (different of 308 and 310)  from a lossless compression mode selected  (304) to encode another block  (another block of 303) of the tensor (tensor from Nakanishi et al.), and wherein the at least one block (303) is encoded (308 independent from 310)  independently from other blocks (other block input of 303) of the tensor (tensor from Nakanishi et al.) using a plurality of the lossless compression modes (308, 310). 

Regarding claim 14. Nakanishi et al. combined with Beer-Gingold et al.  as applied to claim 10 above,  Fig. 4 of Nakanishi et al. further discloses wherein the processor (Fig. 4)  is further programmed to initiate executable operations comprising quantizing values (316) of the weights  (weights of C3, C4, C5) to form quantized weights before configuring the weights (C3, C4, C5) as a tensor (paragraph 0036).  
Regarding claim 16. Nakanishi et al. combined with Beer-Gingold et al. applied to claim 10 above, Fig. 14 of Nakanishi et al. further discloses wherein the executable operations further comprise outputting the at least one block encoded as a bit stream (binary code).  
Regarding claim 17. Nakanishi et al. combined with Beer-Gingold et al. applied to claim 10 , Fig. 3 of Nakanishi et al.  further discloses wherein executable operations further comprise: decoding (22) the at least one block (220) independently from other blocks (other blocks of 220)  of the tensor (paragraph 0036) using at least one decompression mode  (222) corresponding to the at least one compression mode (122 in Fig. 2) used to compress the at least one block (120 in Fig. 2); and 
Regarding claim 18. Fig. 2 and Fig. 3 of Nakanishi et al. discloses a method to decompress encoded weights of a neural network (paragraph 0044), the method comprising: decompressing (22), using a processor (12, 22) an encoded block (220) of values of a bitstream (Fig. 14 binary code) representing values of weights (weights of 220) to form at least one decompressed block of values (224), the decompressed block of values (values 224) being independently decompressed (223) from other blocks (other blocks of 220) of the weights (weights of 220) using at least one decompression mode (222) corresponding to at least one lossless compression mode (paragraph 0062) used to compress the at least one block (Fig. 2); and deformatting  (see Fig. 18 for decocompressing) the decompressed block (1821, 1831, 1841, 1841 decompressed blocks)  to be part of a tensor  (1810, 1820, 1830, 1840) having a size of H x W x C in which H represents a height of the tensor (1810, 1820, 1830, 1840), W represents a width of the tensor (Width of tensor 1810, 1820, 1830, 1840), and C (Channels of 1810, 1820, 1830, 1840) represents a number of channels (4 channels of tensor 1810, 1820, 1830, 1840) of the tensor (1850), the tensor (1810, 1820, 1830, 1840) being the decompressed  (weights of each tensor 1810, 1820, 1830, 1840) . 
However Nakanishi et al. does not disclose the lossless compression (paragraph 0062) mode is selected from a group including Sparse-Exponential- Golomb encoding, Sparse-Exponential-Golomb-RemoveMin encoding, Exponent-Mantissa encoding, Fixed length encoding, and Sparse fixed length encoding. 
Fig. 3 of Beer-Gingold et al.  discloses a lossless compression (paragraph 0077) comprising encoding mode (304) is selected from a group including Sparse-Exponential- Golomb encoding, Sparse-Exponential-Golomb-RemoveMin encoding, Exponent-Mantissa encoding (paragraph 0064), Fixed length encoding, and Sparse fixed length encoding. 


Regarding claim 20. Nakanishi et al. combined with Beer-Gingold applied to claim 18 above, Fig. 2 and Fig. 3 Nakanishi et al. further comprising: configuring, using the processor (12, 22), the weights as a tensor (paragraph 0036) having a tensor size of H x W x C in which H represents a height of the tensor (Fig. 4 disclose tensor 310 having   W x H x 3 Channels ), W represents a width of the tensor (Fig. 4 disclose tensor 310 having   W x H x 3 Channels ), and C represents a number of channels of the tensor (Fig. 4 disclose tensor 310 having   W x H x 3 Channels ); formatting (64, 128, , 256, 512 in Fig. 4) the tensor (310 in Fig. 4 ) into at least one block of values (C3, C4, C5 in Fig. 4) ; and encoding  (316, 317in Fig. 4) the at least one block (C3, C4, C5 in Fig. 4)  independently from other blocks (C3, C4, C5 in Fig. 4) of the tensor (310 in Fig. 4) using at least one lossless compression mode (paragraph 0062); Fig. 3 of Beer-Gingold et al.  further discloses wherein the at least one lossless compression mode (304 in Fig. 3 of Beer-Gingold et al. as applied to claim 18 above) selected to encode the at least one block (303 304 in Fig. 3 of Gingold et al. as applied to claim 18 above) is different (different of 308 and 310in Fig. 3 of Beer-Gingold et al. as applied to claim 18 above)  from a lossless compression mode selected  (304  in Fig. 3 of Beer-Gingold et al. as applied to claim 18 above) to encode another block  (another block of 303 in Fig. 3 of Beer-Gingold et al. as applied to claim 18 above) of the tensor (tensor from Nakanishi et al.), and wherein the at least one block (303  in Fig. 3 of Beer-Gingold et al. as applied to claim 18 above) is . 
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. combined with Beer-Gingold et al. as applied to claims 1 and 10 above, and further in view of Wang et al. Pub. No. 2021/0125070.
Nakanishi et al. combined with Beer-Gingold et al.  as applied to claims 1 and 10  above does not discloses wherein the processor is further programmed to initiate executable operations comprising pruning the weights  to form pruned weights before configuring the weights as a tensor.  
Fig. 10 of Wang discloses a weight tensor from a neural network to be compressed (paragraph 0005) comprising programmed to initiate executable operations ( 1004-1022) comprising pruning the weights (Fig. 6A-6D) to form pruned weights before configuring the weights as a tensor (paragraph 0075).   
Nakanishi et al./ Beer-Gingold et al.   and Wang are common subject matter for compressing neural network; therefore, it would have been obvious before the effective filing date of claimed . 
 
7.	Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. combined with Beer-Gingold et al. as applied to claim 1 above, and further in view of Durham et al. Pub. No. 2016/0092702 
Fig. 2 of Nakanishi et al. combined with Beer-Gingold et al. as applied to claim 1 above discloses wherein encoding  (14) the at least one block (12) to generate encoded data (compressed data output from 14) but does not disclose  generating a metadata structure indicating an address in memory of each encoded block. 
Fig. 2 of Durham et al. disclose wherein encoding (152) the at least one block (205) further comprises generating a metadata structure  (205 metadata) indicating an address in memory (202) of each encoded block (206).
Nakanishi et al. /Beer-Gingold et al. and Durham are common subject matter of encoding; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Durham into Nakanishi et al./ Beer-Gingold for the purpose providing allocated encoded data in memory (paragraph 0017 of Durham). 





Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

12/07/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845